Exhibit 10.1

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT dated as of March 30, 2020 (this
“Amendment”) by and among ATLAS TC HOLDINGS LLC, a Delaware limited liability
company (“Holdings”), ATLAS INTERMEDIATE HOLDINGS LLC, a Delaware limited
liability company (the “Borrower”), the Lenders and Issuing Banks party hereto,
and Macquarie Capital Funding LLC, as Administrative Agent and Collateral Agent.

 

The parties hereto desire to amend that certain Credit Agreement dated as of
February 14, 2020 (the “Credit Agreement”) by and among Holdings, Atlas TC BUYER
LLC, as the Initial Borrower, the Borrower, the Lenders and Issuing Banks party
thereto from time to time, and Macquarie Capital Funding LLC, as Administrative
Agent and Collateral Agent as set forth therein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after the First Amendment Effective
Date (as defined below), refer to the Credit Agreement as amended by this
Amendment (the “Amended Credit Agreement”). This Amendment is a Loan Document.

 

Section 2. Amendment to Credit Agreement. Effective as of the First Amendment
Effective Date, Section 5.19(b) of the Credit Agreement is hereby amended by
changing “the date that is forty-five (45) days after the Closing Date” to
“11:59 p.m. (New York City time) on March 31, 2020”.

 

Section 3. Ratification and Reaffirmation. Each Loan Party party hereto hereby
ratifies and reaffirms (a) the Loan Document Obligations under the Amended
Credit Agreement and each of the other Loan Documents to which it is a party and
all of the covenants, duties, indebtedness and liabilities under the Amended
Credit Agreement and the other Loan Documents to which it is a party and (b) the
Liens and security interests created in favor of the Collateral Agent and the
Lenders pursuant to each Security Document; which Liens and security interests
shall continue in full force and effect during the term of the Amended Credit
Agreement, and shall continue to secure the Loan Document Obligations, in each
case, on and subject to the terms and conditions set forth in the Amended Credit
Agreement and the other Loan Documents.

 

Section 4. Representations and Warranties. Each Loan Party party hereto hereby
represents and warrants to the Administrative Agent, the Issuing Banks and the
Lenders that:

 

(a) Each Loan Party party hereto has the requisite corporate (or equivalent)
power and authority to enter into this Amendment. The execution, delivery and
performance of this Amendment have been duly authorized by all necessary action
on the part of each Loan Party party hereto. This Amendment has been duly
executed and delivered on behalf of each Loan Party party hereto. This Amendment
constitutes a legally valid and binding obligation of each Loan Party party
hereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by Debtor Relief Laws, by the principle
of good faith and fair dealing, or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

 



 

 

 

(b) The execution, delivery and performance of this Amendment by each Loan Party
party hereto do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority, except (a) such as have been obtained and are in full force and
effect, (b) for filings and recordings with respect to the Collateral to be made
or otherwise that have been delivered to the Collateral Agent for filing and/or
recordation and (c) those approvals, consents, registrations or other actions or
notices, the failure of which to obtain or make could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(c) The execution, delivery and performance of this Amendment by each Loan Party
party hereto (i) will not violate any provision of any Requirements of Law
applicable to or otherwise binding on Holdings, the Borrower, or any of the
Restricted Subsidiaries, except to the extent such violation could not be
reasonably expected to have a Material Adverse Effect, (ii) will not result in
or require the creation or imposition of any Lien upon any of the properties or
assets of Holdings, the Borrower or any of the Restricted Subsidiaries (other
than any Liens created under any of the Loan Documents in favor of the
Collateral Agent, on behalf of the Secured Parties, or Liens created after the
date hereof under any secured Junior Financing) or (iii) will not violate any of
the Organizational Documents of such Loan Party or otherwise require any
approval of any stockholder, member or partner of such Loan Party, except for
such approvals or consents which have been or will be obtained on or before the
First Amendment Effective Date.

 

Section 5. Governing Law. (a) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AMENDMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY, BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
AND, BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH OF
THE PARTIES HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH
COURTS LACK PERSONAL JURISDICTION OVER SUCH PERSON, AND AGREES NOT TO PLEAD OR
CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AMENDMENT BROUGHT IN
ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION
OVER SUCH PERSON.

 

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE
AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

(c) EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AMENDMENT or the transactions contemplated hereby.

 



2

 

 

Section 6. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Amendment by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Amendment.

 

Section 7. Effectiveness. This Amendment shall become effective on the date on
which the Administrative Agent shall have received from the Borrower, Holdings,
the Administrative Agent, the Collateral Agent, the Issuing Banks and the
Lenders sufficient to constitute, collectively, the Required Lenders, a duly
executed counterpart of this Amendment signed on behalf of such party (the
“First Amendment Effective Date”).

 

[SIGNATURE PAGES FOLLOW]



 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  ATLAS TC HOLDINGS LLC, as Holdings         By:   /s/ L. Joe Boyer   Name: L.
Joe Boyer   Title: Chief Executive Officer and Director

  

  ATLAS INTERMEDIATE HOLDINGS LLC, as Borrower         By: /s/ L. Joe Boyer  
Name: L. Joe Boyer   Title: Chief Executive Officer

 

[Signature page to Atlas First Amendment to Credit Agreement]

  

 

 



 

  MACQUARIE CAPITAL FUNDING LLC, as the Administrative Agent, the Collateral
Agent, Issuing Bank and a Lender       By /s/ Michael Barrish     Name: Michael
Barrish     Title:  Authorized Signatory  

 

  By /s/ Lisa Grushkin     Name: Lisa Grushkin     Title:  Authroized Signatory

 

[Signature page to Atlas First Amendment to Credit Agreement]

 



 

 

 

  NATIXIS, NEW YORK BRANCH, as Issuing Bank and a Lender       By /s/
Christopher Dorsett     Name: Christopher Dorsett     Title:  Managing Director
 



  By /s/ Robin Gruner     Name: Robin Gruner     Title:  Vice President

 

[Signature page to Atlas First Amendment to Credit Agreement]

 

 

 



 

 